11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Roy Long; Ernestine Long; Gregory              * From the 32nd District
Hollingshead, individually and as next           Court of Nolan County,
friend of Kelcey Hollingshead, Klayton           Trial Court No. 18,701
Hollingshead, and Kanyon Hollingshead;
Kelcey Hollingshead; Hall & Hall, L.L.P.;
Forbes & Forbes; and Burt L. Burnett,
individually and on behalf of the minor
Hollingshead children,

Vs. No. 11-11-00307-CV                         * October 31, 2013

Richard Elliott and West Texas                  * Opinion by McCall, J.
Centers for MHMR,                                 (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
paragraph (b) of page 3 of the trial court’s final judgment on remand is modified as
set forth below:
       Therefore, Intervenor MHMR shall recover the additional amount of
       $23,367.18 from, jointly and severally, the Estate of Stacey
       Hollingshead; GREGORY HOLLINGSHEAD, as Next Friend and
       Guardian of the Person of KELCEY HOLLINGSHEAD, KLAYTON
       HOLLINGSHEAD and KANYON HOLLINGSHEAD, Minors; ROY
       LONG and ERNESTINE LONG, as Representatives of the Estate of
       STACEY HOLLINGSHEAD and as additional Next Friends of
       KELCEY HOLLINGSHEAD, KLAYTON HOLLINGSHEAD and
       KANYON HOLLINGSHEAD, Minors; Hall & Hall, P.O. Box 168,
       Sweetwater, Texas 79556; and Forbes & Forbes, 711 Myrtle, El Paso
       Texas 79901.

      As modified, the judgment of the trial court is affirmed. The costs incurred
by reason of this appeal are taxed against Roy Long; Ernestine Long; Gregory
Hollingshead, individually and as next friend of Kelcey Hollingshead, Klayton
Hollingshead, and Kanyon Hollingshead; Kelcey Hollingshead; Hall & Hall, L.L.P.;
Forbes & Forbes; and Burt L. Burnett, individually and on behalf of the minor
Hollingshead children.